Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The ODP rejection over 16/414826 or 16/414855 are overcome by the proper terminal disclaimer filed 12/14/2021. Responses to the arguments of the applicant are presented after the first rejection that they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Nagai et al. 20180267406.
Hatakeyama et al. 20150099228 condenses titanium tetraisopropoxide with 2-ethyl-1,3-hexanediol and 4-methyl-2-pentanol to form compound A-I [0054].  Examples A-II to A-VI are similar condensations [0055-0059]. Example A-VII condenses zirconium tetraisopropoxide with 
Nagai et al. 20180267406 teaches the addition of compound (B), which is an acid generator which is sensitive to EUV or electron beam to a resist.  The metal salt compound includes a metal cation, such as those of groups 2-12, with metal of groups 2,3,11 and 12 preferred and Cu, Zn, Ba, La, Ce and Ag most preferred based upon enhanced sensitivity.  The anion can be sulfonic acids, azinic acids, disulfonylimidic acid, where sulfonic acids bound by 
	It would have been obvious to modify example resist 9 of Hatakeyama et al. 20150099228 by adding a PAG bounded by formula A at [0123] or formula B at [0175] of Nagai et al. 20180267406 with a reasonable expectation of increasing the sensitivity to electron beams and achieving superior nanoedge roughness as taught in table 4 of Nagai et al. 20180267406
	Further, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 by using EUV exposure, rather than e-beam with a reasonable expectation of forming a useful resist pattern based upon the teachings of Hatakeyama et al. 20150099228 at [0043,0047,0051] and Nagai et al. 20180267406 at [0091,0315]. 
	Further, it would have been obvious to modify the processes rendered obvious by the combination of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 by using a 

The applicant argues that the compositions of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 are different as Hatakeyama et al. 20150099228 does not include an acid labile resin, while Nagai et al. 20180267406 requires it and is a chemically amplified resist. The examiner agrees that the compositions are different, but points out that they are both sensitized so that acid generation occurs upon exposure of the photoacid generator.  The increased sensitivity observed in Nagai et al. 20180267406 due to the addition of the metal salt increases the amount of acid generated and would reasonable be expected to have the same increase in acid generation in the composition of Hatakeyama et al. 20150099228 which would result in at least increased sensitivity. 

Claims 1-3 are and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. 20140273448, in view of Nagai et al. 20180267406.
Ogihara et al. 20140273448 condenses titanium tetraisopropoxide with 2-ethyl-2,4-octanediol and 4-methyl-2-pentanol to form compound A-I in synthesis example A-I [0183-0185].  Synthesis examples A-II to A-VI are similar condensations [0186-0192]. Synthesis example B-II condenses methyltrimethoxysilane, and 2-(4-tertbutoxyphenyl)ethyl trimethoxysilane [0194].  In Table 1, Sols 7,9 and 11 combine A-I, A-II and A-III respectively with B-II and a solvent [0195].  These are applied to silicon wafers and baked at 250 degrees C and evaluated for on the basis of their etch rate with fluorine gasses or CO2/N2 [0196-0199].  
It would have been obvious to modify sols 7,9 and 11 9 of Ogihara et al. 20140273448 by adding a PAG bounded by formula A at [0123] or formula B at [0175] of Nagai et al. 20180267406 together with a photoacid generator  and a surfactant as taught at [0162,0164] of Ogihara et al. 20140273448 to allow photocuring which would minimize the change of thermal damage to the device cause by heating (See Ogiwara et al. at [0172]) with a reasonable expectation of success based upon the direction to photoacid generators at [0162] and surfactants at [0164] of Ogihara et al. 20140273448.

The applicant argues that the compositions of Ogihara et al. 20140273448 and Nagai et al. 20180267406 are different as Hatakeyama et al. 20150099228 does not include an acid labile resin, while Nagai et al. 20180267406 requires it and is a chemically amplified resist. The examiner agrees that the compositions are different, but points out that they are both can be photosensitized so that acid generation occurs upon exposure of the photoacid generator (See Ogihara et al. at [0162].  The increased sensitivity observed in Nagai et al. 20180267406 due to the addition of the metal salt increases the amount of acid generated and would reasonable be expected to have the same increase in acid generation in the composition of Hatakeyama et al. 20150099228 which would result in at least increased sensitivity and would allow the curing 
The examiner relies upon the response above as no further arguments were directed at this rejection.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Nagai et al. 20180267406, further in view of Ogihara et al. 20140273448.
	It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 by adding a silicon compound (B) taught by Ogihara et al. 20140273448 to improve the adhesiveness as disclosed at [0095] of Ogihara et al. 20140273448 with a reasonable expectation of these being compatible with the Ti, Hf or Zr compound of Hatakeyama et al. 20150099228 based upon the compatibility with the Ti compounds in Ogihara et al. 20140273448.
The examiner relies upon the response above as no further arguments were directed at this rejection.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Nagai et al. 20180267406, further in view of Ogihara et al. 20140273448 and Zampini et al. 20040248032.
Zampini et al. 20040248032 teaches silane based photoresist having acid labile groups pendant on the silicon backbone which are combined with photoacid generators such as 
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Hatakeyama et al. 20150099228 and Nagai et al. 20180267406 by adding a silicon compound (B) with acid labile groups taught at [0098] of Ogihara et al. 20140273448 to improve the adhesiveness of the overcoated photoresist as disclosed at [0095] of Ogihara et al. 20140273448 and confer additional sensitivity to the resist based upon the presence of the known acid sensitive groups as evidenced in Nagai et al. 20180267406 and Zampini et al. 20040248032 with a reasonable expectation of these being compatible with the Ti, Hf or Zr compound of Hatakeyama et al. 20150099228 based upon the compatibility with the Ti compounds in Ogihara et al. 20140273448 and formation by hydrolysis.
The examiner relies upon the response above as no further arguments were directed at this rejection.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Nagai et al. 20180267406, further in view of Ogihara et al. 20140273448,  Zampini et al. 20040248032 and Takeda et al. 20140377957.
Takeda et al. 20140377957 teaches in synthesis example 6, condensing tetraethoxysilane, methyltriethoxysilane and 4-(1-ethoxyethoxy)phenyltrimethoxysilane [0151]. Useful silanes includes those bounded by formulae 2-1 where R7 can be hydrogen, fluorine, chlorine, bromine, iodine, hydroxy, alkoxy, acyloxy, vinylether, acryloyl, methacryloyl, or silane.  See iodophenyltrialkoxysilane of formula 2-18, silanes 2-7 to 2-13 includes acid labile groups 
	It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Hatakeyama et al. 20150099228, Nagai et al. 20180267406, Ogihara et al. 20140273448 and Zampini et al. 20040248032 by adding a silicon compound having an iodine substituent such as repeating unit as taught at [0041] and exemplified in formula 2-18 with a reasonable expectation of success based upon the compatibility with acid labile silanes established in Takeda et al. 20140377957.
The examiner relies upon the response above as no further arguments were directed at this rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 27, 2022